Citation Nr: 1525985	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-09 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to December 1977.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In December 2010, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.    

In August 2011, the Board remanded the matter for additional development.  The case has since returned to the Board for the purpose of appellate disposition.

A review of the Veteran's Virtual VA and VBMS electronic claims file reveals no additional pertinent records.


FINDING OF FACT

Degenerative disc disease of the lumbar spine was incurred during the Veteran's participation in VA training and rehabilitation services or compensated work therapy (CWT) program.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the claim for compensation under 38 U.S.C.A. § 1151, the Board finds that all notification and development actions needed to fairly adjudicate this matter on appeal have been accomplished.

II.  Law and Analysis

The Veteran contends that he injured his back in 1999 and reinjured his back in 2007 while participating in VA Substance Abuse Residential Rehabilitation Treatment Programs (SARRTPs).  

He alleges that he first injured his back in 1999, while participating at work therapy program at a VA cemetery.  He reported that he was in a golf cart that drove over very uneven terrain.  The next day, he woke up with back pain that radiating down the left leg.

The Veteran also indicates that he reinjured his back in 2007 again while participating in a SARRTP.  He noted that he had to take out the garbage as part of his chores and twisted his back when lifting a heavy bag of trash.

During the Veteran's Board hearing, he testified that he participated in a work therapy program, Veterans Industries, at the times of the injuries.  He reported that he was paid minimal money and was given a job at the VA.  He reported that he was driving a golf cart over bumpy terrain at the Calverton Cemetery, and he woke up the following day with back and leg pain.  An MRI showed herniated discs. He reported that he exacerbated his back in 2007 when taking out trash at a VA facility.  

The law provides that compensation may be paid for a qualifying additional disability not the result of the Veteran's willful misconduct, caused by hospital care, medical or surgical treatment, or examination furnished to the Veteran when the proximate cause of the disability was: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151.

Under the implementing regulation-38 C.F.R. § 3.361-in order to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped. VA considers each involved body part or system separately. 38 C.F.R. § 3.361(b).

Claims based on additional disability due to disability or death due to training and rehabilitation services or CWT program must meet the causation requirements of this paragraph and paragraph (d)(3) of this section. 38 C.F.R. § 3.361(c).

The proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d). To establish that the provision of training and rehabilitation services or a CWT program proximately caused a veteran's additional disability or death, it must be shown that the veteran's participation was an essential activity or function of the training services, or CWT program provided or authorized by VA proximately caused the disability or death. 38 C.F.R. § 3.361(d)(3). The veteran must have been participating in such training, services, or CWT program provided or authorized by VA as part of an approved rehabilitation program under 38 U.S.C. chapter r 1, or as part of a CWT program under 38 U.S.C. § 1718.  Id. It need not be shown that VA approved that particular activity or function, as long as the activity or function is generally accepted as being a necessary component of the training, services, or CWT program that VA approved or authorized.  Id.

VA treatment records reflect that, upon admission to the SARRTP in April 1999, he denied any medical problems and he denied taking any prescribed medications.   On physical examination, the extremities were within normal limits and a neurological examination revealed no gross deficits.  

A December 13, 1999 VA medical certificate reflects that the Veteran worked at Calverton Cemetery and was being following for substance abuse.  He reported a new onset of left lower back pain and left sciatica.  He reported that he never had it before as severe but had mild back pain in the past.  He was assessed with sciatica and presumed disc disease.

An x-ray taken that day revealed mild disc space narrowing at the L5-S1 level and minimal anterior lipping at the L4 and T12-L1 level. 

A December 14, 1999, VA psychology note indicates that the Veteran had recently hurt his back and had a pain that radiated down his leg.  He was consequently reassigned to a less taxing position.  It was noted that he attended his daily work assignment regularly and on time, saved half of his stipend, and got along well with his co-workers and supervisors.

On December 15, 1999, a new onset of low back pain with radiation to the left leg was noted.  He had no history of trauma.  On December 20, the Veteran reported that he was a housekeeper in a vocational program at VA.  He reported no known trauma but that he was riding in a golf cart on a bumpy course and lifting heavy objects.  He was assessed with lumbar spine degenerative disc disease L3-4, L4-5 and L5-S1.    

A December 1999 MRI of the lumbar spine revealed degenerative changes of the disc and vertebrae at L3-4, L4-5 and L5-S1 with left posterolateral disc herniation at L3-4, small central disc herniation at L4-5 and minimal disc bulging at L5-S1.  

A February 2001 VA treatment report notes a history of back pain.

A June 2007 VA physician emergency department note reflects the Veteran reported that he was participating in a program at VA when he lifted garbage and twisted his back.  An assessment of recurrent low back pain secondary to lifting and twisting his back while working was noted.  

In June 2007, the Veteran reported that he had an injury taking the garbage out (his chore) and experienced persistent pain and discomfort.  

On VA treatment in July 2007, the Veteran reported a history of low back pain, status post a twisting/lifting injury in June.  An assessment of a longstanding history of degenerative changes and low back pain recently exacerbated by twisting/lifting accident was noted.  

A January 2008 VA opinion report notes that the Veteran was a patient at the SARRPT program who, in June 2007, was doing a chore on one of the VA Medical Center's units.  He lifted a heavy garbage bag out of a can and experienced extreme pain in the low back.  The examiner noted that the Veteran was known for having low back pain chronically, and that the pain he experienced from this injury was similar to the one he experienced in 1999.  The examiner concluded that it is most likely that the Veteran's complaints are the result of a recurrent low back condition which was most likely the result of the June 2007 incident.

On VA examination in October 2008, a review of medical records reflected that the Veteran had degenerative disc disease prior to June 2007.  He then lifted a heavy garbage can and had increased low back pain and symptoms.  

After physical examination, the examiner diagnosed degenerative disc disease L3-4, L4-5 and L5-S1 and disc herniation at L3-4 with left neural canal narrowing and mild disc herniation L5-S1.  

This examiner determined that there was no additional disability resulting from the twisting injury in June 2007.  In so finding, the examiner noted that he was seen in January 2008 who diagnosed degenerative disc disease with herniated nucleus pulposus.  It was documented that his pain had improved and that he should attend physical therapy and continue pain medication. The MRI findings of June 2007 showed no additional findings when compared to the MRI of December 1999.  

A November 2010 MRI revealed large left central disc extrusion at L4-L5 that impinged on the left L4 nerve root.  A tiny right foraminal disc protrusion was seen at the L5-S1 level with an annular fissure tear was also present.  There was a diffuse disc bulge noted at the L3-L4 level and grade 1 retrolisthesis of L3 on L4 and grade 1 anterolisthesis of L4-L5.

A September 2011 VA neurology treatment report reflects that the Veteran noted back injury in 1997 with pain and left-sided radiculopathic symptoms since that time, while a September 2011 primary care note reflects history of low back pain radiating to the legs since 2004.  

A September 2011 MRI of the lumbar spine revealed slight degenerative change of the facets from L4-S1 bilaterally and slight osteophytes anterior to the L3-L4 disc space.  The L3 vertebral body was slightly posterior to L4 and was noted to be possibly related to the degenerative change in the facets.  

In a May 2013 administrative decision, the AOJ reviewed the Veteran's statements, including his Board hearing testimony, VHA Handbook, and the other records included in the Veteran's claims file.  After this review, the AOJ determined that the SARRTP programs that the Veteran participated in during 1999 and 2007 are considered training and rehabilitation service, or a CWT program under 38 C.F.R. § 3.361, and that the claimed low back disability, if incurred during work activities while participating in a SARRTP, is considered the result of hospitalization for the purposes of 38 U.S.C.A. § 1151.

The AOJ further noted that an injury incurred due to recreational activity may be considered a result of hospitalization where VA requires or encourages participating in the activity, administers or controls that activity, or facilitates the activity in furtherance of treatment objectives.  In individual cases, the question of whether an injury resulted from hospitalization is essentially an issue of fact to be determined by the factfinder upon consideration of all pertinent circumstances.

A May 2014 VA opinion reflect review of the Veteran's claims file for opinion as to whether it is at least as  likely as not that a back injury was incurred in 1999 when the Veteran drove a maintenance vehicle over bumpy terrain.  The examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, noting that the treatment records showed that his back pain started in 2000 while lifting heavy objects and was reinjured in 2007.  She noted that none of the current medical records note any issues of back pain starting in 1999 after the Veteran drove a maintenance vehicle over bumpy terrain.

In this case, the AOJ determined that the Veteran was participating in VA training and rehabilitation services or CWT at the time of the December 1999 injury.  Moreover, it appears that the Veteran was performing his work duties at a VA cemetery at the time of the injury.  December 1999 treatment records document that he was using a golf cart while at the cemetery, and that he experienced back pain radiating to the lower extremities shortly after performing these duties.  A later report indicates that he was given a different job assignment after the injury.

While in the Board attempted to obtain an opinion regarding whether the Veteran's current back disability had its onset with the December 1999 injury, the May 2014 opinion is inadequate.  While the examiner found such a relationship less likely than not, this opinion is based on the inaccurate factual premise that there was no documentation of the 1999 injury.  As noted above, December 1999 treatment records clearly document the report of recent onset of radiating back pain after the golf cart incident.

The Board acknowledges that there is some evidence of symptoms of back pain prior to the December 1999 treatment records.  However, there is no indication of diagnosis or treatment of a back disorder prior to the December 1999 incident and further treatment records place the onset of disability in 1999.  The Board resolves any doubt in favor of the Veteran, and finds that back disability, diagnosed as degenerative disc disease of the lumbar spine, was incurred while the Veteran was participating in a VA training and rehabilitation services or CWT program.

Accordingly, an award for degenerative disease of the lumbar spine under the provisions of 38 U.S.C.A. § 1151 is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for degenerative disc disease of the lumbar spine is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


